Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05.09.2022.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 1-9) in the reply filed on 05.09.2022 is acknowledged.
Oath/Declaration

4.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

5.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statements (IDS) are acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

6.	Applicant’s claim for priority of US Application filed on 02.07.2019 is acknowledged. The Examiner takes the US Application date of 02.07.2019 into consideration. 
Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receive a first request, associated with a user, to initiate a document action to be performed with respect to a document; 

Limitation 2: provide a challenge comprising a nonce responsive to the first request; 

Limitation 3: receive a second request to perform the document action, the second request comprising information that identifies the provided nonce; 

Limitation 4: determine that the nonce has been written to the distributed ledger indicating that the user is entitled to the document action;

Limitation 5: authorize the document action responsive to the determination that the nonce has been written to the distributed ledger.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   
The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: (facilitate blockchain-mediated and secure document management using a distributed ledger).

The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receive a first request, associated with a user, to initiate a document action to be performed with respect to a document; provide a challenge comprising a nonce responsive to the first request; receive a second request to perform the document action, the second request comprising information that identifies the provided nonce; determine that the nonce has been written to the distributed ledger indicating that the user is entitled to the document action; authorize the document action responsive to the determination that the nonce has been written to the distributed ledger”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receive, determine, provide, authorize). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of “a system to facilitate blockchain-mediated and secure document management using a distributed ledger”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a computer system comprising a processor programmed to receive requests to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 2-9 define the same abstract idea noted above for claim 1.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.


Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al., Pub. No.: US 2018/0287800 A1 in view of Bulleit et al., Pub. No.: US 2018/0060496.

As per claims 1, 8 and 9, Chapman discloses a system to facilitate blockchain-mediated and secure document management using a distributed ledger [see at least ¶0016 (e.g. distributed network nodes environment may maintain a distributed ledger such as a blockchain)], the system comprising: a computer system comprising a processor [see at least ¶0029 (e.g. webserver 101 may be any computing device comprising a processor and non-transitory machine-readable storage capable of executing the various tasks and processes)] programmed to: 

receive a first request, associated with a user, to initiate a document action to be performed with respect to a document [see at least the abstract (e.g. receive a request to generate a new digital identity record for an entity)]; 

provide a challenge comprising a nonce responsive to the first request [see at least ¶0082 (e.g. the application server may use the cryptographic hash of the contents of the last block, the cryptographic hash of the contents of the new digital identity block, and a nonce value to generate the address of the new digital identity block. The application server may store the address of the digital identity block in the database)]; 
receive a second request to perform the document action, the second request comprising information that identifies the provided nonce [see at least ¶0025 (e.g. a first digital identity record may be linked to a second digital identity record. In some instances, the second digital identity record may be hierarchically below the first digital identity record. In these instances, the first digital identity record may perform as a master digital identity record for the second digital identity record, that is, a network node may generate the second digital identity record such that the second digital identity record inherits one or more data fields from the first digital identity record. Such linkages and hierarchical relationships may be governed by smart contracts stored within the blockchain)]; 

determine that the nonce has been written to the distributed ledger indicating that the user is entitled to the document action [see at least ¶0003, ¶0016, ¶0028]; and 

authorize the document action responsive to the determination that the nonce has been written to the distributed ledger [see at least ¶0030 (e.g. via authorization credentials (e.g., username, password, biometrics, cryptographic certificate), and ¶0031 (e.g. the permission controls may define the level of authorization for non-admin user to access information stored in the blockchain or initiating a blockchain based functionality)].

Bulleit, on the other hand, discloses technologies to secure flexible access to the healthcare information resources contained within electronic health records systems. By managing access permissions with certified self-sovereign identities and distributed ledger techniques [see at least the abstract and summary of the invention].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Bulleit in order to provide functionality for enabling electronic access to protected health information according to the wishes of a patient and/or other authorized parties including, but not limited to, the healthcare provider to whom the healthcare data may belong or is otherwise authorized under existing regulation [see Bulleit: summary of the invention].

As per claims 2, 3, 5 and 6, Chapman discloses wherein the processor is further programmed to: receive an upload of the document; generate a hash digest based on the document [see at least FIG.3, that shows execution of an exemplary method 300 for uploading and updating document records]; access a document identifier for the document [see at least ¶0038 (e.g. other identifier value to reference the file from a system database 105), and ¶0023 (e.g. hash value may be a unique identifier for the particular document record)]; access entitlement information identifying one or more users and a respective set of one or more document actions that each user is entitled to perform; and generate a document license contract for the document based on the hash digest, the document identifier, and the entitlement information, the document license contract being used to validate blockchain transactions from the one or more users to determine entitlements to the document [see at least ¶0005 (e.g. wherein one or more smart contracts automatically and intelligently maintain and update immutable records of digital identity and permission control), ¶0006 (e.g. one or more smart contracts, encrypt the digital identity record block with one or more encryption keys, and deploy the encrypted digital identity block to the latest valid blockchain), and ¶0024 (e.g. a digital identity record may be within a smart contract. For example, the distributed network nodes may host a block having an identity smart contract delimiting different functionalities associated with an identity. Each time a network node creates a digital identity record, the network node may retrieve the identity smart contract or a portion thereof; and store the digital identity record within the identity smart contract. In other words, a digital identity record block may have executable codes of a smart contract and the data fields containing information for the digital identity record. In other embodiments, the distributed network nodes may associate the digital identity record with one or more smart contracts stored within the blockchain. In these embodiments, a network node may record the block addresses for the one or more smart contracts within the digital identity record block such that the digital identity record block may invoke the one or more smart contracts when required)].

As per claim 4, Chapman discloses a node in a blockchain network communicably coupled to the computer system, the node comprising a node processor programmed to: receive a blockchain transaction comprising the nonce, the blockchain transaction representing a request from the user to verify an entitlement to perform the document action; execute logic encoded in the document license contract to determine that the user is entitled to perform the document action based on the blockchain transaction; and write the nonce to the distributed ledger based on the determination that the user is entitled to perform the document action [see at least the abstract, background, and summary of the invention].


As per claim 7, Chapman discloses wherein the processor is further programmed to: generate a session identifier responsive to the first request, wherein the information used to identify the nonce comprises the session identifier [see at least ¶0007 (e.g. assigning, by the network, a status identifier t), ¶0038 (e.g. where the application uses the hash value or other identifier value to reference the file from a system database 105), ¶0040 (e.g. other user identifier mapping the user or user role to the requested document), and ¶0043 (e.g. hash value may be a unique identifier for the particular document record, and may be used by various computing devices of the system 100, such as the system database 105, to reference the computer file or metadata describing the computer file, which may be stored in the system database 105 and/or on blocks of the system blockchain that is hosted on network nodes 111)].
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687































GA/Primary Examiner, Art Unit 3627